Citation Nr: 0938852	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-30 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He attributes these conditions to 
his inservice exposure to acoustic trauma.  Based upon its 
review of the Veteran's claims folder, the Board finds there 
is a further duty to assist the Veteran with his claims 
therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

A review of the Veteran's claims folder revealed that in 
March 2006, the Veteran received hearing aids from the 
Audiology Clinic at the VA Medical Center in Huntington, West 
Virginia.  However, no actual audiological treatment records 
are included in the claims file.  VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before VA, even where they 
are not actually before the adjudicating body.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The claims file currently 
contains VA treatment records through November 2004.  
Therefore, the RO should request all VA medical treatment 
records pertaining to the Veteran from November 2004 to the 
present.

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent 


symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The third prong, which requires that the 
evidence of record "indicates" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83. 
  
Under the circumstances of this case, the Board finds that 
the Veteran must be afforded a VA examination to determine 
the etiology of any hearing loss and/or tinnitus found.  A 
March 2006 VA record shows an issuance of hearing aids to the 
Veteran.  In addition, private medical treatment records 
submitted by the Veteran pursuant to a prior claim noted 
assessments of hearing impairment and tinnitus as early as 
1989.

The Veteran contends that his current hearing loss and 
tinnitus is related to his military service.  Specifically, 
he claims that he had hearing loss and tinnitus ever since 
his military service during which time he frequently fired a 
.50 caliber machine gun and spent weeks in the engine room of 
a landing craft operated on diesel engines.  The Veteran's 
Form DD 214 shows that his military occupation specialty was 
Harbor Craft Boatswain and he served as a deckhand.  While an 
inservice diagnosis of hearing loss or tinnitus has not been 
shown, the low threshold described in McLendon has been 
reached.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
the names, addresses, and 


approximate dates of treatment for all VA 
and non-VA medical providers who have 
treated him for his hearing loss and 
tinnitus.  Regardless of his response, 
the RO must obtain all of the Veteran's 
relevant medical treatment records from 
the VA Medical Center in Huntington, West 
Virginia, from November 2004 to the 
present.  The Veteran must be asked to 
complete a separate VA Form 21-4142 for 
any physician or source of treatment he 
may identify.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure such records, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The RO must afford the Veteran an 
appropriate VA audiological examination 
to determine the etiology of any 
current hearing loss and tinnitus 
found.  The claims folders must be 
provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in 
detail.  Any indicated diagnostic tests 
and studies must be accomplished.  
Following a review of the service and 
post service medical records, the 
examiner must provide an opinion as to 
whether any current hearing loss and 
tinnitus found was caused by or 
aggravated by the Veteran's military 
service.  A complete rationale for all 
opinions must be provided.  If any of 
the above 


requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must 
be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the September 2006 statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 


and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

